           Case 1:19-cv-00115-RAL Document 57 Filed 03/31/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


RACHEL BOHNENKAMP.                             )
                                               )
         Plaintiff                             )       Case No. 1:19-cv-00115-RAL
                                               )
vs.                                            )
                                               )       RICHARD A. LANZILLO
JAMES WUSTERBARTH,                             )       UNITED STATES MAGISTRATE JUDGE
et al.,                                        )
                                               )       ORDER SCHEDULING ORAL
                                               )       ARGUMENT AND SUPPLEMENTAL
                                               )       BRIEFING
                                               )


         Presently pending before the Court are motions to dismiss filed by Defendant United States

of America (ECF No. 39) and Defendant James Wusterbarth (ECF No. 47). In reviewing the

Parties’ submissions regarding the United States’ motion, the Court has identified an issue of law

that the parties have not adequately addressed in their briefs—specifically; assuming Wusterbarth

acted within the scope of his employment, do aspects of Plaintiff’s intentional infliction of

emotional distress and invasion of privacy-intrusion upon seclusion claims fall outside of the Federal

Tort Claims Act’s “intentional tort” exception, 28 U.S.C. § 2680(h)? Compare, McCluskey v. United

States, 2010 WL 4024717, at *8 (W.D. Pa. Oct. 12, 2010), with Ruddy v. United States, 2011 WL

5834953, at *4 (M.D. Pa. Nov. 21, 2011) and Jense v. Runyon, 990 F. Supp. 1320, 1330 (D. Utah

1998).

         The Parties are directed to file supplemental briefs on this issue on or before Wednesday,

April 14, 2021. Supplemental briefs shall not exceed ten (10) pages in length. Further, the Court

will hear oral argument on the motions to dismiss on Friday, April 16, 2021, at 11:00 AM. Oral

argument will be conducted by video conference and instructions for accessing the Court’s video

conferencing application will be emailed to Counsel prior to the hearing.

                                                   1
          Case 1:19-cv-00115-RAL Document 57 Filed 03/31/21 Page 2 of 2




       In addition, a telephonic status conference will be scheduled for Tuesday, April 6, 2021,

beginning at 10:00 AM. At that time, the Court will provide further clarification of its concerns

and questions for Counsel. Pending receipt of the supplemental briefing and further argument, the

Court will terminate the pending motions to dismiss, to be reactivated following oral argument.

       So ordered this 31st day of March 2021.




                                                             RICHARD A. LANZILLO
                                                             United States Magistrate Judge




                                                 2
